Citation Nr: 1103082	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  07-36 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right 
ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic osteoarthritis of the left ankle.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for spinal fusion at C6-C7.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for excision of Morton's neuroma of the right foot.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 
2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In the Veteran's VA Form 9, Appeal to the Board, he indicated he 
wanted a hearing before the Board.  In January 2010, the Board 
informed the Veteran that a hearing had been scheduled at the 
Board's central office in May 2010.  In April 2010, the Veteran 
requested that his hearing be rescheduled.  A new hearing was 
scheduled for August 2010, and the Veteran failed to appear for 
it.  The Veteran and his representative have not provided a 
reason for his failure to report nor have they asked for the 
hearing to be rescheduled.  Thus, the Veteran's request for a 
Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Board notes that the Veteran had been denied entitlement to 
compensable evaluation under the provisions of 38 C.F.R. § 3.324 
(2010), and he perfected an appeal as to this issue.  However, in 
a November 2008 rating decision, the RO awarded 10 percent 
evaluations for post-traumatic osteoarthritis of the left ankle, 
spinal fusion at C6-C7, and excision of Morton's neuroma of the 
right foot, and all the 10 percent evaluations were assigned an 
effective date of the day following service discharge (the 
earliest effective date possible).  Thus, the issue of 
entitlement to compensable evaluation under the provisions of 
38 C.F.R. § 3.324 became moot, as the Veteran was now in receipt 
of a compensable evaluation throughout the appeal period.  That 
issue is no longer on appeal.  


FINDINGS OF FACT

1.  Right ear hearing loss is manifested by, at worst, an average 
pure tone threshold of 30 decibels and speech recognition of 
96 percent.

2.  Post-traumatic osteoarthritis of the left ankle has not been 
manifested by marked limitation of motion.

3.  Spinal fusion at C6-C7 has not been manifested by forward 
flexion of the cervical spine limited to 30 degrees or less or of 
a combined range of motion of 170 degrees or less, or muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.

4.  The service-connected excision of Morton's neuroma of the 
right foot is rated with the highest evaluation available for the 
disability, is not indicative of a moderately severe foot injury 
by analogy, and the current severity is contemplated by the 
rating schedule.  

5.  The preponderance of the evidence is against a finding that 
the Veteran has a left knee disability due to disease or injury.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for an initial evaluation in excess of 
10 percent for post-traumatic osteoarthritis of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for an initial evaluation in excess of 
10 percent for spinal fusion at C6-C7 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5241 (2010).

4.  The criteria for an initial evaluation in excess of 
10 percent for excision of Morton's neuroma of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5279 (2010).

5.  A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  As service connection for right ear 
hearing loss, post-traumatic osteoarthritis of the left ankle, 
spinal fusion at C6-C7, and excision of Morton's neuroma of the 
right foot was granted in the rating decision on appeal, and 
initial ratings and effective dates have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met as to 
these issues.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).

As to the claim for service connection for a left knee 
disability, VA notified the Veteran in correspondence dated in 
June 2005 of the information and evidence needed to substantiate 
and complete a claim of entitlement to service connection, to 
include notice of what part of that evidence is to be provided by 
the claimant and what part VA will attempt to obtain.  VA 
notified the Veteran how disability evaluations and effective 
dates are assigned in June 2008 correspondence, and the claim was 
readjudicated in November 2008 and July 2009 supplemental 
statements of the case.  Thus, any notice timing defect was cured 
and rendered nonprejudicial.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as in 
a statement of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).

VA has fulfilled its duty to assist the Veteran.  VA has obtained 
the Veteran's service treatment records, the medical records from 
when he was seen during service by non-military physicians, and 
VA treatment records.  VA has also provided the appellant with an 
examination for each of the disabilities being decided in this 
case.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions, the service treatment 
records, private medical records, and the VA examination reports 
and treatment records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting its decision, there 
is no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
Increased Ratings

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4 (2010).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that the Francisco rule does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2010) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as a marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).

When evaluating a loss of range of motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca, the 
Court explained that, when the pertinent diagnostic criteria 
provide for a rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id. at 206.

Right ear hearing loss 

The Veteran states that he has problems with hearing loss with 
respect to high frequency noises.  Specifically, he has stated he 
was exposed to equipment that has safety signals such as beeps 
and horns and he has difficulty hearing the safety signals.  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of defective hearing range from noncompensable to 100 
percent.  The basic method of rating hearing loss involves 
audiological test results of organic impairment of hearing acuity 
as measured by the results of controlled speech discrimination 
tests (Maryland CNC), together with the average hearing threshold 
level as measured by pure tone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  Pure tone 
threshold average is the sum of pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz divided by four.  To evaluate the 
degree of disability of service-connected hearing loss, the 
rating schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
United States Court of Appeals for Veterans Claims (Court) held 
that, relevant to VA audiological examinations, in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
any final report.  In the June 2005 VA examination report (the 
examination was conducted prior to the Veteran's discharge from 
service), the Veteran reported that he had not lost any time at 
work due to his hearing loss.  In the June 2008 VA examination 
report, the examiner wrote the functional effects the Veteran had 
described.  See id. at "Specific History for Hearing Loss Right 
Ear."  Thus, the Board finds that the holding in Martinak has 
been met in this case.

At the January 2006 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT
15
15
20
70
30

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear.  

At the June 2008 VA audiological evaluation, puretone thresholds, 
in decibels, were as follows:





HERTZ




1000
2000
3000
4000
AVERAGE
RIGHT
10
15
15
80
30

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial compensable evaluation for right ear hearing loss.  As 
stated above, because the Veteran is not service connected for 
left ear hearing loss, the left ear is assigned a Roman numeral 
I.  From the results of both VA audiological evaluations, the 
right ear is assigned a Roman numeral I as well.  Such results 
establish a noncompensable evaluation for right ear hearing loss.  
See 38 C.F.R. § 4.85 at Table VI.  When both ears are assigned a 
Roman numeral I, a compensable evaluation is not warranted.  Id. 

The Veteran's disability picture is not so unusual or exceptional 
in nature as to warrant referral of his case to the Director or 
Under Secretary for review for consideration of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  The rating criteria for 
the Veteran's right ear hearing loss reasonably describe his 
disability level and symptomatology.  In other words, the results 
of the audiological evaluations are contemplated by the rating 
schedule, as demonstrated by the Roman numeral I assigned in the 
right ear.  The Veteran has not been hospitalized for his hearing 
loss.  In 2005, he specifically stated that it had not impacted 
his work.  He has subsequently stated that it impacted his 
ability to hear safety sounds, but it he has not alleged that it 
has caused impairment in earning capacity.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
referral for extraschedular evaluations is not in order.  Thun, 
573 F.3d 1366. 

In reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the Veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In view of the denial of entitlement to a initial compensable 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, supra.

Post-traumatic osteoarthritis of the left ankle

The Veteran states that because of the weight he puts on his left 
side due to pain in his right foot (which is service connected), 
it causes more pain on the left side, and thus his ankle is 
negatively impacted.  He has also described his left ankle being 
weaker and losing support of it as a result.  He states he has 
pain every day.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5271, a 10 percent 
rating is warranted for a moderate limitation of ankle motion, 
and a 20 percent rating is assigned for a marked limitation.  A 
20 percent evaluation may also be assigned if the ankle is 
ankylosed in plantar flexion less than 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2010).  The normal range of motion 
of the ankle is 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  38 C.F.R. § 4.71a, Plate II (2010).

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury.  The evidence fails to 
establish any marked limitation of motion.  In fact, the 
Veteran's range of motion in both June 2005 and June 2008 was 
full.  For example, when the Veteran was examined in June 2005, 
he had 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion, which is full range of motion.  The examiner stated that 
the left ankle had no heat, redness, swelling, effusion, or 
drainage, and made a specific finding there was no ankylosis.  He 
also stated that range of motion was not limited by repetitive 
use, pain, fatigue, weakness, lack of endurance, or 
incoordination.  

When examined in June 2008, the examiner stated that dorsiflexion 
was to 20 degrees and plantar flexion was to 45 degrees, which, 
again, is full range of motion.  There were no signs of edema, 
effusion, weakness, tenderness, redness, heat, subluxation or 
guarding of movement.  The examiner stated there was no 
deformity.  He also stated that the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  There was also 
no indication of a malunion to the os calcis or astralgus on the 
left.  The examiner made a specific statement that there was no 
functional impairment.  For these reasons, the evidence 
establishes that the Veteran's left ankle does not have marked 
limitation of motion, and a 20 percent evaluation is not 
warranted.  

The rating criteria fully describe and provide for the 
symptomatology and severity of the Veteran's left ankle 
disability.  Thus, the post-traumatic osteoarthritis of the left 
ankle is not exceptional, and it does not warrant an 
extraschedular rating.  See Thun, 22 Vet. App. 111.  The fact 
that his level of severity, as determined by objective clinical 
examination, falls short of that which would warrant a 20 percent 
evaluation does not render his disability picture as exceptional.  
There is nothing in the record to distinguish this case from the 
cases of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  The currently assigned 
10 percent schedular rating for the left ankle disability 
addresses, as far as can practicably be determined, the average 
impairment of earning capacity due to his service-connected 
disability.  See 38 C.F.R. § 4.1.  In the June 2008 VA 
examination report, the examiner stated there "was no functional 
impairment" pertaining to the left ankle.  The Board, therefore, 
finds that the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.

For the reasons described above, the Board finds that the 
preponderance of the evidence is against finding that post-
traumatic osteoarthritis of the left ankle warrants more than a 
10 percent evaluation, even applying the holding in DeLuca.  
Therefore, the benefit of the doubt doctrine is not applicable, 
and the claim for a rating in excess of 10 percent for residuals 
of post-traumatic osteoarthritis of the left ankle is denied.  38 
U.S.C.A. § 5107(b).

Accordingly, in view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, supra.

Spinal fusion at C6-C7

The Veteran states that he has not had full range of motion of 
the cervical spine for years.  He has described his neck being 
tender where the surgery occurred.  He states the pain affects 
and limits his abilities on a daily basis.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to an initial evaluation in excess of 10 percent for 
spinal fusion at C6-C7.  In order to warrant a rating in excess 
of 10 percent, the evidence must show that the cervical spine 
disability is productive of a limitation of forward flexion of 
between 15 and 30 degrees.  At both the June 2005 and June 2008 
VA examinations, his flexion was full at 45 degrees, his 
extension was full at 45 degrees, his bilateral lateral flexion 
was full at 45 degrees, and left rotation was full at 80 degrees.  
Left rotation was full in June 2005 to 80 degrees but was 
70 degrees at the time of the June 2008 VA examination.  None of 
the ranges of motion (flexion or combined) establish that the 
Veteran warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  
Specifically, the Veteran's flexion has not been limited to 30 
degrees or less and his combined range of motion has not been 
limited to 170 degrees or less.

Additionally, there is competent evidence that the Veteran does 
not suffer from a cervical muscle spasm or guarding that has 
resulted in an abnormal spinal contour.  At the June 2005 VA 
examination, the examiner stated that there was no muscle spasm.  
At the June 2008 VA examination, the examiner stated that 
clinical evaluation of the cervical spine revealed a normal head 
position with symmetry and that there was symmetry of spinal 
motion with normal curvatures of the spine.  Thus, the Veteran 
does not meet the criteria to warrant a 20 percent evaluation 
based upon this criteria.

In addition, both examiners stated that the Veteran did not have 
intervertebral disc syndrome, and consideration of the criteria 
under the Diagnostic Code pertaining to intervertebral disc 
syndrome is not warranted.  

In considering the DeLuca factors, the evidence of record does 
not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are not contemplated 
by the current 10 percent evaluation.  See June 2005 and June 
2008 VA examination reports.  In the June 2005 VA examination 
report, the examiner stated that the range of motion was not 
limited by repetitive use, pain, fatigue, weakness, lack of 
endurance, or incoordination.  In the June 2008 VA examination 
report, the examiner stated that the joint function of the spine 
was not additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  Moreover, it 
bears repeating that under the regulation the general rating 
criteria are controlling regardless of whether there are symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a.

The symptoms presented by the Veteran's spinal fusion at C6-C7 
are fully contemplated by the rating schedule.  In fact, the 
Veteran's flexion and combined range of motion are better than 
what is contemplated by the 10 percent evaluation.  There is no 
evidence his disability picture is exceptional when compared to 
other veterans with the same or similar disability.  There is 
evidence throughout the appeal that the Veteran's cervical spine 
pain did not necessitate frequent hospitalization and has not 
caused a marked interference with employment.  At the June 2008 
VA examination, the Veteran reported that the disability had not 
caused him any incapacitation, and the examiner noted there was 
no "functional impairment."  Thus, the Board finds no evidence 
warranting a referral of this claim for extraschedular 
consideration.  Thun , 22 Vet. App. 111.

As such, entitlement to an initial evaluation in excess of 10 
percent for spinal fusion at C6-C7 is denied.  In view of the 
denial of entitlement to an increased evaluation, the Board finds 
no basis upon which to predicate assignment of "staged" ratings 
pursuant to Fenderson, supra.

Excision of Morton's neuroma of the right foot

The Veteran states that he has pain in his right foot on a daily 
basis.  He has described that it occurs three times a day and 
lasts for approximately one half hour.  The pain comes about from 
physical activity and in the morning and is relieved by rest.

The Veteran's service-connected disability is evaluated under 
Diagnostic Code 5279, which provides a 10 percent evaluation for 
anterior metatarsalgia also known as "Morton's disease."  
38 C.F.R. § 4.71a, Diagnostic Code 5279.  There is no evaluation 
higher than 10 percent.  Id.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 10 percent for excision of 
Morton's neuroma of the right foot.  First, the 10 percent rating 
is the only available rating under Diagnostic Code 5279.  Thus, 
that Diagnostic Code would not assist the Veteran in obtaining a 
higher evaluation.  Also, Diagnostic Code 5278 claw foot (pes 
cavus) and Diagnostic Code 5283 (malunion of the tarsal or 
metatarsal bones) are not for consideration, as there is no 
evidence that the Veteran suffers from these disorders (in the 
June 2005 VA examination, the examiner stated the Veteran did not 
have claw foot).

The Board has also considered whether a higher rating is 
warranted under Diagnostic Code 5284.  Under this Diagnostic 
Code, a 10 percent rating is assigned for moderate foot injuries, 
a 20 percent rating is assigned for moderately severe foot 
injuries, and a 30 percent rating is assigned for severe foot 
injuries.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Board finds that the Veteran's excision of Morton's neuroma 
of the right foot is not more than moderate in degree.  Although 
the Veteran has been shown to have pain in his right foot, there 
is no objective evidence that the pain has had more than a 
moderate impact on his ability to function in his activities of 
daily living.  Notably, in both the June 2005 and June 2008 VA 
examination reports, the examiner stated the Veteran had no 
limited function on standing or walking.  He also noted that the 
Veteran did not require corrective shoes.  This is evidence 
against a finding that the Veteran's right foot disability is 
moderately severe.

The Board does not find that the application of DeLuca is 
warranted for this disability, as neither Diagnostic Code 5279 
nor 5284 are predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App 7, 11 (1996) (holding that consideration of 38 
C.F.R. §§ 4.40 and 4.45 is not applicable to a disability rated 
under that a Diagnostic Code that is not predicated on loss of 
range of motion).  However, if one wants to argue that Diagnostic 
Code 5284 is predicated on limitation of motion, the application 
of DeLuca would not provide for a higher evaluation.  
Specifically, in both the June 2005 and June 2008 VA examination 
reports, the examiner stated that the Veteran did not have 
limited function on standing or walking as to his right foot. 

The symptoms presented by the Veteran's excision of Morton's 
neuroma of the right foot are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is evidence throughout the appeal that 
the Veteran's right foot did not necessitate frequent 
hospitalization and has not caused a marked interference with 
employment.  At the June 2008 VA examination, the examiner noted 
there was no "functional impairment."  Thus, the Board finds no 
evidence warranting a referral of this claim for extraschedular 
consideration.  Thun , 22 Vet. App. 111.

As such, entitlement to an initial evaluation in excess of 10 
percent for excision of Morton's neuroma of the right foot is 
denied.  In view of the denial of entitlement to an increased 
evaluation, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, supra.

Service Connection

The Veteran asserts that he developed a left knee disability 
while in service.  He states that the pain began when he first 
entered service while doing physical training, which pain 
continues presently.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of entitlement to service connection for a left knee disability.  
Specifically, the Board concludes the evidence does not establish 
that the Veteran has a left knee disability due to disease or 
injury.

The service treatment records show that the Veteran complained of 
left knee pain when he first entered service.  He indicated he 
had pain prior to entering service and had seen a civilian 
doctor, who had treated it with cortisone.  In a May 2001 
"Report of Medical Assessment," the Veteran reported he had had 
knee pain and had not sought treatment.  In a "Report of Medical 
History," completed by the Veteran in August 2004, he reported 
having a history of knee trouble.  Thus, the Veteran's complaints 
of having in-service left knee pain are entirely credible.  

However, when he underwent an examination in June 2005, the 
examiner could not find a current disability.  He stated that the 
left knee revealed no heat, redness, swelling, effusion, or 
drainage.  Drawer test and McMurray tests were within normal 
limits.  There was no recurrent subluxation, locking pain, joint 
effusion, or crepitance, and no ankylosis.  The Veteran had full 
range of motion from 0 to 140 degrees, and the examiner stated 
that range of motion was not limited by repetitive use, pain, 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner concluded there was "no pathology to render a diagnosis 
at this time."  

The Board concludes there is no competent evidence in the record 
of a diagnosis of a disability that is manifested by the 
Veteran's left knee pain.  The statute states specifically that 
service connection is warranted for a "disability resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty . . . ."  38 U.S.C.A. § 1110; see 
also 38 C.F.R. § 3.303(a).

In this case, while the Veteran is competent to report left knee 
pain, and the Board accepts his statements; however, there is no 
competent evidence that he has a disability that is manifested by 
that pain.  Pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. 
Cir. 2001).  Stated differently, a medical professional has 
examined the Veteran's left knee and made a specific finding that 
the left knee had no pathology to render a diagnosis.  The 
medical opinion outweighs the Veteran's complaints of pain in 
terms of whether there is a current disability.

Without competent evidence of a current left knee disability due 
to a disease or injury, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)  (in the 
absence of proof of a present disability there can be no valid 
claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  

Because the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation for right ear 
hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
post-traumatic osteoarthritis of the left ankle is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
spinal fusion at C6-C7 is denied.

Entitlement to an initial evaluation in excess of 10 percent for 
excision of Morton's neuroma of the right foot is denied.  

Entitlement to service connection for a left knee disability is 
denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


